IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Personal Restraint           No. 78611-3-I
 of
                                                   DIVISION ONE
 NICHOLAS EDWARD ANDERSON,
                                                   UNPUBLISHED OPINION

                            Petitioner.

       COBURN, J. — Nicholas Edward Anderson seeks relief from restraint

following his guilty pleas in 2000 for murder in the first degree and attempted

robbery in the first degree. He contends, under the Eighth Amendment to the

United States Constitution, that he is entitled to resentencing because the

sentencing court failed to consider any mitigating qualities of his youth.

Anderson has since been released on parole. We deny his personal restraint

petition (PRP) under RAP 16.4(d) because he has received an adequate remedy.

                                       FACTS

       Anderson was 16 years old when he committed the crimes of murder in

the first degree and attempted robbery in the first degree while armed with a

firearm. He pleaded guilty to those crimes in June 1999. Anderson was

sentenced to 443 months, which included two weapons enhancements. The

court noted that Anderson was remorseful and accepted responsibility for the




Citations and pin cites are based on the Westlaw online version of the cited material.
No. 78611-3-I/2


crime and should therefore receive the same sentence as his codefendant.1

      Anderson did not appeal his convictions and they became final in

February 2000. RCW 10.73.090(3)(a).

      In December 2017, Anderson filed a CrR 7.8 motion for relief from

judgment in Snohomish County Superior Court, arguing that the trial court erred

by failing to consider his youth as a mitigating factor. The court concluded that

Anderson’s motion was untimely since it was filed more than a year after his

sentence became final and transferred it to our court for review as a PRP. See

CrR 7.8(c)(2).

       This court stayed Anderson’s PRP as the Washington Supreme Court

considered Matter of Meippen, 193 Wn.2d 310, 440 P.3d 978 (2019). The court

issued a second stay in March 2020 until the Washington Supreme Court

decided two additional cases: In re Personal Restraint of Ali, 196 Wn.2d 220,

474 P.3d 507 (2020), and In re Personal Restraint of Domingo-Cornelio, 196

Wn.2d 255, 474 P.3d 524 (2020). Prior to the stay being lifted in January 2021,




      1   The sentencing court ruled:

      [It] doesn’t sit well with me that your sentence would exceed the
      sentence of [your codefendant]. And the only reason it does is for
      your priors that you had. I recognize you[’re] accepting
      responsibility[.] . . . I think the sentence for [you both] should be the
      same, and that is the reason I impose it.

                                          2
No. 78611-3-I/3


Anderson was released on parole.2

                                   DISCUSSION

       Anderson argues that he is entitled to resentencing because the

sentencing court failed to consider any mitigating qualities of his youth. The

State contends that though the law has changed since Anderson’s sentencing,

he is not entitled to relief through a PRP because he has an adequate remedy

having been released on parole. We agree with the State.

                  Eligibility for Review under RCW 10.73.100(6)

       RCW 10.73.090(1) requires individuals to file a motion for collateral attack

of their judgement and sentence within one year after the judgement becomes

final. The time limit does not apply, however, where there has been a “significant

change in the law” that is both material to a conviction and retroactive. RCW

10.73.100(6).

       The State concedes that the law has changed such that Anderson’s PRP

meets the time bar exemption under RCW 10.73.100(6). See Ali, 196 Wn.2d at

233-36 (recognizing that State v. Houston-Sconiers, 188 Wn.2d 1, 391 P.3d 409

(2017), is a significant change in the law requiring trial courts to consider



       2Anderson was released on parole under RCW 9.94A.730, which permits
a person who committed crime(s) prior to age 18, to petition the indeterminate
sentence review board for early release after serving 20 years of imprisonment
so long as they meet certain eligibility criteria. RCW 9.94A.730(1).

                                          3
No. 78611-3-I/4


mitigating qualities of youth at sentencing and holding that the new substantive

constitutional rule announced in that case must be applied retroactively);

Domingo-Cornelio, 196 Wn.2d at 262-266.

       The State does not dispute that Anderson has demonstrated prejudice

required to warrant resentencing.3 See Domingo-Cornelio, 196 Wn.2d at 268

(holding that “a petitioner establishes actual and substantial prejudice when a

sentencing court fails to consider mitigating factors relating to the youthfulness of

a juvenile tried as an adult and/or does not appreciate its discretion to impose

any exceptional sentence in light of that consideration”).

                           Adequate Alternative Remedy

       Despite its concessions, the State contends Anderson’s PRP must be

dismissed because he has already received an “adequate remedy” precluding

relief through a PRP. Under these facts, we agree.

       We may only grant relief through a PRP if “other remedies which may be

available to petitioner are inadequate under the circumstances.” RAP 16.4(d).

       In State v. Scott, 190 Wn.2d 586, 416 P.3d 1182 (2018), the Supreme

Court addressed whether RCW 9.94A.730’s parole provision was an “adequate

remedy” precluding a petitioner from seeking relief through a PRP. Scott was



       3Anderson’s sentence followed a plea agreement. The parties do not
raise any issues related to that fact.

                                          4
No. 78611-3-I/5


convicted of premeditated murder in the first degree, a crime he committed at

age 17. Id. at 588. Scott filed a PRP in 2016, by which time the United States

Supreme Court held that mandatory life without parole sentences for juveniles

violate the Eighth Amendment. Miller v. Alabama, 567 U.S. 460, 469, 132 S. Ct.

2455, 183 L. Ed. 2d 407 (2012). At the time of his PRP, Scott had

unsuccessfully petitioned the Indeterminate Sentence Review Board (ISRB) for

release under RCW 9.94A.730 (“Miller fix statute”). Scott, 190 Wn.2d at 598-99.

      Scott argued that the appropriate remedy for the Miller violation was to

remand his case for resentencing in consideration of youth. Id. at 592. The

Supreme Court rejected Scott’s argument, stating that

      [w]hile Miller held that the Eighth Amendment forbids a sentencing
      scheme that mandates life in prison without possibility of parole for
      juvenile offenders, the Court reiterated that [a] State is not required
      to guarantee eventual freedom, but must provide some meaningful
      opportunity to obtain release based on demonstrated maturity and
      rehabilitation.

Scott, 190 Wn.2d at 593 (internal quotation marks and emphasis omitted)

(quoting Miller, 567 U.S. at 479)). The court concluded that the parole provision

in Washington’s “Miller fix statute,” RCW 9.94A.730—despite Scott’s

unsuccessful attempt to obtain parole—was “an adequate remedy for a Miller

violation, rendering unnecessary the resentencing of a defendant who long ago

received a de facto life sentence as a juvenile.” Scott, 190 Wn.2d at 588.



                                         5
No. 78611-3-I/6


       Subsequent to the 2018 Scott decision, the Supreme Court clarified that

while RCW 9.94A.730 may provide an adequate remedy for a Miller violation, it

might not be an adequate remedy for a Houston-Sconiers violation under all

circumstances. Ali, 196 Wn.2d at 246.

       In Ali, the court concluded that RCW 9.94A.730 was not an adequate

remedy where the petitioner was still ineligible for parole for several years.4 Ali,

196 Wn.2d at 226, 229, 246. In Domingo-Cornelio, the Supreme Court

concluded that RCW 9.94A.730 would not provide adequate relief for the

petitioner because the statute would require him to serve 20 years before

becoming eligible for release, the same term as his 240-month sentence.

Domingo-Cornelio, 196 Wn.2d at 269 n.8.

       In the instant case, Anderson entered state custody in June 1999. By the

time he filed his PRP in 2018, Anderson had nearly become eligible for parole.

Anderson has since been released after serving 20 years imprisonment and after

being recommended for release by the ISRB in 2020 under RCW 9.94A.730.

Similar to Scott, Anderson was eligible to obtain the benefit of RCW 9.94A.730

and went one step further than Scott in successfully petitioning for release.

Unlike the petitioners in Ali and Domingo-Cornelio, Anderson is not waiting for



       4 Ali’s crime was committed in 2008 and he was sentenced to 312 months.
Ali, 196 Wn.2d at 226, 228. He filed his PRP in 2017. Id. at 229.

                                          6
No. 78611-3-I/7


the possibility of parole several years in the future; he has been released from

incarceration for over a year.

       Anderson contends we should not rely on Scott because that decision only

applied the rule announced in Miller (applying to juveniles sentenced to

mandatory life without parole) but not the broader rule announced in Houston-

Sconiers (applying to all juveniles regardless of sentence length). But Miller and

Houston-Sconiers do not operate separately. Both decisions are based on the

Eighth Amendment.5 Miller, 567 U.S. at 470; Houston-Sconiers, 188 Wn.2d at

19. And the Washington Supreme Court decided Scott after Houston-Sconiers,

specifically rejecting Scott’s argument that Houston-Sconiers supported

resentencing in his case. Scott, 190 Wn.2d at 594-95. Additionally, the court

stated in Houston-Sconiers that RCW 9.94A.730 “may provide a remedy on

collateral review.” Houston-Sconiers, 188 Wn.2d at 23. Anderson fails to show

how his case is distinct from that of the petitioner in Scott, particularly in light of

the fact that Anderson has actually received the benefit of RCW 9.94A.730.




       5 Three justices in Scott agreed with the majority that the Eighth
Amendment provides a remedy for a Miller violation, but in a concurrence noted
that Washington’s Constitution article I, section 14 is more protective of individual
rights than the Eighth Amendment, and it is an “open question” whether RCW
9.94A.730 is an adequate remedy under Washington’s State law. Scott, 190
Wn.2d at 602 (McCloud, J., concurring). As Anderson does not raise an article I,
section 14 challenge, we do not address it here.

                                            7
No. 78611-3-I/8


       Anderson further argues that he is entitled to resentencing that considers

the mitigating qualities of youth in determining the length of his parole term. We

acknowledge that Anderson is still subject to the supervision of the Department

of Corrections, potentially through the length of his court-imposed sentence.

RCW 9.94A.730(5). However, that observation merely describes the nature of

being on parole. If being eligible for parole, but denied parole under the Miller fix

statute is an adequate remedy, then certainly being granted parole with the risk

of it being revoked would be no different.

                                  CONCLUSION

       Under these circumstances, and in accordance with RAP 16.4(d), we

conclude that RCW 9.94A.730 provided Anderson an adequate remedy. We

deny his petition.




WE CONCUR:




                                          8